DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 – 20 directed to an invention non-elected without traverse.  Accordingly, claims 11 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Huang (US 2012/0258459 A1) teaches a microfluidic device comprising: a fluid exchange module (¶¶204 – 211) comprising a corresponding microfluidic channel (e.g., first flow chamber 501; ¶225; figure 5) and an array of island structures (filter comprising pillars 505; ¶238; figures 5 and 13) in the microfluidic channel, the array of island structures being arranged in one or more rows that extend along a longitudinal direction of the microfluidic channel, each island structure in a row being spaced apart from an adjacent island structure in the row to form an opening, wherein the array of island structures in the fluid exchange module is configured and arranged to shift portions of fluid through the opening between adjacent island structures within a row to a first side of the array, leaving a remaining portion of the fluid on a second opposite side of the array; and a particle concentration module (¶¶190 and 256), fluidly coupled to the fluid exchange module (multiple filter modules can be connected in series; ¶¶239 – 252).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests before the effective filing date of the claimed invention a microfluidic device for extracting and concentrating particles from a fluid, the device further comprising wherein a cross-sectional area of gaps between islands within a longitudinally extending row of islands increases along the longitudinal direction, the cross-sectional area of each gap in the longitudinally extending row of islands being defined along a plane that is transverse to fluid flow through the gap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796